 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAvon Products, Inc. and United Steelworkers ofAmerica, AFL-CIO, Petitioner. Case 9-RC-12883June 8, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn November 28, 1979, the Regional Directorfor Region 9 issued his Decision and Direction ofElection, in which he found appropriate a unit con-sisting of certain classifications of production andmaintenance employees. On December 4, 1979, theRegional Director issued an "Erratum" to his deci-sion determining the voting eligibility of certain"reserve employees." Thereafter, the Employerfiled a timely request for review of the RegionalDirector's decision, contending that his unit deter-mination was erroneous. By telegraphic orderdated January 2, 1980, the Board granted the Em-ployer's request for review.Pursuant to the Decision and Direction of Elec-tion, an election by secret ballot was conducted onJanuary 3, 1980, under the Regional Director's su-pervision among the employees in the unit set forthin the Direction, with employees in disputed classi-fications being allowed to cast challenged ballots.At the conclusion of the election, all ballots wereimpounded pending the Board's Decision onReview.On August 8, 1980, the Board issued its Decisionon Review and Direction,' finding that approxi-mately 292 employees had been erroneously ex-cluded from the unit the Regional Director hadfound to be appropriate. Accordingly, the Boardoverruled the challenges to these ballots, sustainedthe challenges to the remainder, and directed theRegional Director to open and count the valid bal-lots and prepare and cause to be served on the par-ties a tally of ballots.On August 18, 1980, the parties were furnishedwith a tally of ballots which showed that therewere approximately 1,324 eligible voters and that1,324 ballots were cast, of which 425 were for thePetitioner, 895 were against, and 4 were unresolvedchallenges. The challenged ballots were not suffi-cient in number to affect the results of the election.Thereafter, the Petitioner timely filed objections tothe election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director conducted an in-vestigation and, on September 24, 1980, issued andi 250 NLRB 1479.262 NLRB No. 5duly served on the parties his Report on Objec-tions, in which he recommended that the Petition-er's objections be overruled in their entirety andthe results of the election certified. Thereafter, thePetitioner timely filed exceptions to the RegionalDirector's report and a supporting brief, and theEmployer filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate .thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4. The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time productionand maintenance employees employed at theEmployer's Springdale, Ohio, operations in-cluding all employees employed in the repre-sentative service department, data processingdepartment, shipping department, transporta-tion department, merchandise control depart-ment, inventory, cost, and planning depart-ment, material handling department, process-ing department, packaging department, qualityassurance department, production control de-partment, engineering department, and "re-serve employees"; but excluding all officeclerical employees; the secretarial clerk,auditor/trainers, office supply clerk, and eachsales clerk in the representative service depart-ment; the department secretary in the dataprocessing department; the line balance analystand department secretary in the shipping de-partment; the department secretary in thetransportation department; the department sec-retary in the merchandise control department;the inventory analyst, accountant, and depart-ment secretary in the inventory, cost, andplanning department; the department secretaryin the material handling department; the de-partment secretary in the processing depart-ment; the department manager's secretary, de-partment secretary, and administrative clerks46 AVON PRODUCTS, INC.in the packaging department; the departmentsecretaries and chemists in the quality assur-ance department; the department analyst, stockdistributer, scheduler, and department secre-tary in the production control department; thedepartment secretary in the engineering de-partment; all employees in the industrial engi-neering and purchasing departments; all tourhostesses not otherwise employed in positionsincluded in the unit; and all guards, profession-al employees, and supervisors as defined in theAct.The Board has considered the entire record inthis proceeding, including the Petitioner's objec-tions, the Regional Director's report, the Petition-er's exceptions and brief, and the Employer's brief,and hereby adopts the Regional Director's findings,conclusions, and recommendations only to theextent consistent herewith.In its objections, the Petitioner contends that theelection should be set aside because 292 employeeswhose names and addresses did not appear on theExcelsior list2cast valid ballots in the election dueto the Board's Decision on Review, which expand-ed the size of the unit by that number.The facts are not in dispute. The Employertimely filed a list of names and addresses of all em-ployees in the unit the Regional Director found ap-propriate, thereby complying in full with the literalrequirements of Excelsior. As noted earlier, theEmployer also filed a request for review, whichthe Board granted on January 2, 1980.3 The elec-tion was held the following day. Close to 300 em-ployees, whom the Employer contended, and theBoard later found, should have been included inthe appropriate unit cast challenged ballots. Theirnames and addresses did not appear on the Excelsi-or list, and at no time did the Petitioner requestthat a supplemental list be furnished.The Regional Director found that the failure ofthe Petitioner to have received timely a completelist of all voters ultimately found eligible, in thesecircumstances, did not warrant setting aside theelection. The Regional Director noted that (1) the' Excelsior Underwear Inc., 156 NLRB 1236, 1239-40 (1966), requiresthat:..within 7 days after the Regional Director has approved a con-sent-election agreement entered into by the parties pursuant to Sec-tion 102.62 of the National Labor Relations Board Rules and Regula-tions, Series 8, as amended, or after the Regional Director or theBoard has directed an election pursuant to Sections 102.67, 102.69,or 102.85 thereof, the employer must file with the Regional Directoran eligibility list containing the names and addresses of all eligiblevoters. The Regional Director, in turn, shall make this informationavailable to all parties in the case. Failure to comply with this re-quirement shall be grounds for setting aside the election wheneverproper objections are filed.s All dates herein are in 1980, unless otherwise indicated.Petitioner participated in the ballot count onAugust 18 without objection; (2) the Employersubmitted an Excelsior list meeting the requirementsof the Decision and Direction of Election; (3)when the Board granted the Employer's requestfor review, it imposed no additional requirementson the Employer to furnish the names and address-es of the employees it contended should be includ-ed in the unit; (4) since the election was held theday after the request for review was granted, theEmployer probably would not have been able toproduce a list on such short notice, nor would thePetitioner have been able to use it if produced; and(5) at the representation hearing, the Petitionertook the position that it would not participate in anelection held in a unit larger than that which itsought to represent, and which was found appro-priate by the Regional Director. Accordingly, theRegional Director found that when the Board an-nounced it would grant the Employer's request forreview, the burden fell on the Petitioner to requesta supplemental list of those employees who wouldbe permitted to cast challenged ballots so that itcould communicate with them if it chose to do so,and to request a postponement of the election. Hereasoned that the Board's action in granting reviewput the Petitioner clearly on notice that the Boardmight find appropriate the broader unit urged bythe Employer. The Petitioner's failure to take stepsprior to the election to secure the disputed namesor to have the election postponed, when combinedwith the Employer's full compliance with the re-quirements of the Excelsior rule, led the RegionalDirector to conclude that it would be improper toallow the Petitioner to rely on its own inaction as aground for setting aside the election.4The single issue to be considered is whether thePetitioner suffered prejudice in its election cam-paign because it received an Excelsior list whichthe Board's Decision on Review, by broadeningthe scope of the appropriate unit, rendered defi-cient. The principal rationale underlying Excelsioris that, by having timely access to the names andaddresses of eligible voters, the union will be af-forded an opportunity to inform all eligible em-ployees of its position so that the employees will beable to vote intelligently. Therefore, in cases wherethe employer has omitted a substantial number ofnames from the Excelsior list, the Board has con-sistently set aside the election and directed that an-4 The Regional Director stated that his conclusion was buttressed bythe fact that the Employer and the Petitioner, apparently anticipatingthat the Board might grant review, jointly requested on or about Decem-ber 31, 1979. that the ballots be opened and counted immediately aferthe election rather than impounded as is customary in such situationsThe request was denied.47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother be conducted.sThe record in the instant caseshows that the Union did not have access to thenames and addresses of 292 out of 1,324, or 22 per-cent, of those employees who actually cast validvotes in the election.We do not agree with the Regional Director thatthe Petitioner bore the responsibility for not havingreceived a complete list of eligible voters. We findthat the Petitioner was under no obligation to seekthe names and addresses of several hundred em-ployees whose status as bargaining unit employeeswas in dispute and pending review at the time ofthe election. Despite the Board's grant of review,the Petitioner could not reasonably have been ex-pected, especially with the election being run thenext day, to assume that the unit the Regional Di-rector found to be appropriate would be expandedon review and to govern its actions accordingly. Ina situation such as this, the onus is not on either theUnion to seek, or the Employer to compile, a listof all potential voters. Rather, the responsibility isthe Board's to effectuate the policies expounded inExcelsior by staying the election until the unit hasbeen determined.The Employer argues that it delivered to the Re-gional Office precisely the list it was directed toprovide under the Regional Director's Decisionand Direction of Election and that it compliedwith Excelsior to the letter. The Employer alsoargues (1) that the election petition should havebeen dismissed based on the Petitioner's previouslystated position that it would not participa te in anelection if a unit larger than that which it sought torepresent was found appropriate; (2) that the provi-so at the end of Section 102.67(b) of the Board'sRules and Regulations implicitly sanctioned theconduct of the election with the Excelsior list re-ceived by the Union; (3) that the Board decidedthe issue here when it directed the ballots to beopened and counted; and (4) that the employeeswere in fact well informed about the electionissues.While we readily acknowledge that the failure ofthe Petitioner to receive a list containing the namesand addresses of the 292 employees who cast chal-lenged ballots, and who were included in the unit,was not due to any shortcoming on the Employer'spart, but was caused instead by our own procedur-al oversight, we can conclude only that the Peti-tioner was prejudiced thereby. Since the Board'se EDM of Texas Div. of Chromalloy American Corp., 245 NLRB 934(1979) (16 out of 150 eligible voters, or 11 percent, omitted); ChemicalTrcinasoo Inc., 214 NLRB 590 (1974) (10 out of 120 eligible voters, or 8percent, omitted); Sorarrel, Inc, 188 NLRB 969 (1971) (5 out of approxi-mately 46 eligible voters actually voting, or I I percent, omitted); PacificGCamb Robinson Ca/Omnaha Branch d/b/a Gamble Robinson Co., 180NLRB 532 (1970) (4 out of 36 eligible voters, or 11 percent, omitted).Excelsior policy was designed to enhance the avail-ability of information and arguments to employeesso that they might render a more informed judg-ment at the ballot box, it follows that the degree ofprejudice to these channels of communication, andnot the degree of employer fault, must ultimatelydetermine, in any given case, whether the Board'sExcelsior policy has been undermined. In The Coca-Cola Company Foods Division,6for example, theemployer timely filed the required Excelsior list,but the Regional Office misaddressed the envelopewhen it forwarded it to the union. The union in-formed the Regional Office that it had not receivedthe list and was not furnished with a copy until 3days before the election. Despite the employer'sfull compliance with Excelsior, the Board conclud-ed that the union's late receipt of the Excelsior listwarranted setting the election aside. The Boardalso overturned an election in American LaundryMachinery Division, a McGraw Edison Company,"even though the employer had substantially com-plied with Excelsior. In that case, the Board foundthat delays by the U.S. Postal Service and Boarderror combined to cause receipt of the Excelsior list8 days late, thereby prejudicing the union.Accordingly, as the Petitioner was completelydeprived of Excelsior information regarding nearlya quarter of those who cast valid ballots by ourfailure to stay the election pending the Decision onReview, we are compelled to find that the Petition-er has suffered substantial prejudice and that theelection must be set aside.8We agree with our dissenting colleague that thesituation here was unfortunate-due largely to cir-cumstances beyond the Board's control. We do notagree, however, that resolving it against the em-ployees' right to be informed as contemplated inExcelsior is a proper resolution of the issue.e 202 NLRB 910 (1973).' 234 NLRB 630 (1978).8 In so finding, we recognize that the election was conducted pursuantto Sec. 102.67(b) of the Board's Rules and Regulations, which requiresthe Regional Director to conduct an election directed by decision not-withstanding that a request for review has been filed with or granted bythe Board. That section, however, also states that '[t]he filing of such arequest shall not, unless otherwise ordered by the Board, operate as a stayof the election...." (Emphasis supplied.) It therefore was contemplatedthat the 102 67(b) procedure might not be appropriate in all cases. Clear-ly it was not appropriate here. The disparity between the size of the unitin which the election was directed and the unit sought on review neces-sarily raised the Excelsior issue and should have led the Board under thecircumstances to order a stay of the election until such time after reviewas one could appropriately be conducted in compliance with the Excelsiorrequirement. The Board's failure to do so does not now preclude rectifi-cation of this oversight. Indeed, the contrary conclusion would result inthe elevation of form over substance.48 AVON PRODUCTS, INC.ORDERIt is hereby ordered that the election of January3, 1980, among the unit of employees hereinbeforeset out, be, and it hereby is, set aside.[Direction of Second Election9omitted frompublication.]CHAIRMAN VAN DE WATER, dissenting:I am compelled to dissent from my colleagues'decision on two basic grounds. First I note the un-fortunate delay in rendering decisions to the partiesin this case. Secondly, I cannot agree with the ma-jority's acknowledgment that it was their "proce-dural oversight" in ordering an election in an ex-panded unit which has resulted in prejudice to thePetitioner and warrants setting aside an electionconducted over 2 years ago. For the reasons notedhereafter, a practical resolution of the problemsposed would be to simply overrule the objections,certify the results, and insure that future decisionsexpressly offer to petitioners the option to postponethe election to permit receipt of an updated Excel-sior list. 0oBriefly, it is self-evident that timeliness in render-ing our decisions is an important consideration inall types of cases pending before this Agency, par-ticularly in the representation case area."I In someinstances, timeliness may be more important thanthe ultimate decision on the merits. On August 18,1980, the parties were furnished a tally of ballotswhich established that, of 1,324 votes cast, 425were in favor of the Petitioner and 895 wereagainst the Petitioner. The Petitioner filed timelyobjections shortly thereafter. Obviously a timelierdecision would have better served the interests ofthe parties.As to the merits, I find unfounded my col-leagues' assertion that the Petitioner was preju-diced here as the facts clearly indicate to the con-trary. The claim of prejudice is predicated on thefact that the Board, by expanding the unit by 292employees and permitting them to vote a challengedballot although such employees' names and ad-dresses had not been submitted as part of the Excel-sior list, made it impossible for the Union to con-tact such employees so that they could be part ofan informed electorate. Inasmuch as the Union lostthe vote by a difference of 470 votes, the 292votes, even assuming arguendo, that they wouldhave voted unanimously for the Union, could not[Excelsior footnote omitted from publication.]10 Excelsior Underwear Inc., 156 1236 (1966)." I note, parenthetically, that the five-member Board was not at fullstrength for some months.have affected the results of the election. Thus,there was, in fact, no prejudice to the Petitioner.The majority further argues, however, that it isimportant as a matter of principle, that there be fullcompliance with the Excelsior rule. I concur withthe majority's view that an employer's failure tocomply with the Excelsior rule warrants the imposi-tion of what amounts to a per se rule setting asidesuch election when such objection is timely filed.Having such a rule will help insure that an employ-er will comply with the Excelsior rule or face thepossibility of a rerun election. But the circum-stances here do not warrant the imposition of sucha per se rule nor do they warrant the majority's as-sumption that its "procedural oversight" resulted inprejudice to the Petitioner.I concur in the Regional Director's dismissal ofthe Petitioner's objections, noting, as he did: (1) theUnion took the position at the representation hear-ing that it would not participate in an election in aunit larger than which it sought to represent; (2) afterthe Board issued its Decision on Review in which itordered the 292 challenged ballots counted, the Unionparticipated in the ballot count on August 18, 1980without objection; (3) the Employer had submitted anExcelsior list which met the requirements of theDecision and Direction of Election; and (4) theburden of seeking a postponement of the electionrested with the Petitioner when the Board grantedreview and permitted the employees whose statuswas in issue to vote a challenged ballot. In effect,the Regional Director concluded, and I concur,that it was improper for the Petitioner to rely onits own inaction as a ground for setting aside theelection. If there were any "procedural oversight,"it was the Board's ordering the tally of the chal-lenged ballots when the Union had earlier indicatedthat it did not wish to seek an election or represen-tation of a unit other than what it sought.In sum, I find no prejudice to the Petitioner andthe majority's insistence on a rerun election doesnot constitute a proper utilization of the Board's re-sources. I think it more essential that in any deci-sions granting review where an election is beingconducted in an expanded unit that the petitionerbe explicitly informed in our decision of its optionto: (a) seek a postponement of the scheduled elec-tion because of the expanded unit and have theright to an updated Excelsior list or (b) proceed tothe election in the expanded unit waiving any Ex-celsior objections on the basis of the expanded unitor (c) withdraw from the election because it wasnot in the unit sought.49